DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
As per instant Amendment, claims 1, 5, 8, 12 and 15 have been amended; claims 1, 8 and 15 are independent claims. Claims 1-5, 7-12, 14-18 and 20 have been examined and are pending. This Action is made Non-Final. 
 
Response to Arguments
Applicant's arguments filed on 12/13/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot.
Applicant Argues: First, with respect to the newly added recitations of (1) respond to the voice request from the user to complete the initial user activity; and (2) receive a secondary voice request during a single device session from the user to complete a subsequent user activity, wherein the secondary voice request comprises voice data received via the user device or one or more auxiliary user devices, and wherein the subsequent user activity is a transaction or purchase. Applicant respectfully believes that the currently cited prior art references are deficient. Applicant notes that Athias, at various paragraphs such as paragraph [0049], teaches the concept of requiring "additional verification/authentication." However, at no point does Athias teach completing an initial user activity and determining that a secondary voice request to complete a subsequent user activity includes a transaction or purchase. 
Applicant respectfully believes that this feature of the invention is material to the operation and utility of the invention as a whole, as it allows the user to interface with the invention to complete an initial user activity, and only requires secondary authentication data when it is determined that the subsequent user activity is a transaction or purchase and that the voice data and the voice print data for the user cannot be matched. For instance, Applicant notes that importance of additional recitations of (3) determine that the secondary voice request requires a different level of authentication as compared to the first voice request, based on the subsequent user activity being the transaction or purchase; and (4) based on determining that the voice data and the voice print data for the user cannot be matched, and based on the subsequent user activity being the transaction or purchase, determine that secondary authentication is required. As such, the invention requires both that the voice data and the voice print data for the user cannot be matched, and that the subsequent user activity is a transaction or purchase on which to base the determination that secondary authentication is required. Applicant respectfully believes that Kim, Athias, and Kesharaju fail to teach this unique combination of requirements. 
Examiner’s Response:  The examiner respectfully notes this argument is moot and/or not persuasive.  The examiner notes the newly added recitations have required new grounds of rejection as the scope of the invention has changed.  The examiner has added new reference Vijayvergia et al. (US 10,354,653 B1) to disclose concepts of (1) respond to the voice request from the user to complete the initial user activity; and (2) receive a secondary voice request during a single device session from the user to complete a subsequent user activity, wherein the secondary voice request comprises voice data received via the user device or one or more auxiliary user devices.  The examiner respectfully such teachings can be added to Kim to show an initial and subsequent voice command, see the new 35 U.S.C. 103 rejection below.  The examiner further sought to combine Athias to Kim in view of Vijayvergia to cover concepts of commands requiring secondary authentication as Athias further provides support for such teachings in [0049] - For example, certain voice inputs such as voice inputs relating to a purchase, a security setting, access to a system/device etc. may require additional verification/authentication. The voice enabled device 204 can determine whether the voice input comprises a command and/or phrase that require additional user verification/authentication by performing speech-to-text operations that translate spoken words (e.g., the voice input) into text, other characters, or commands (e.g., operational commands) and in [0051] - The cloud-based device 206 can determine one or more operational commands from the voice input. The one or more operational commands (e.g., “open garage”) can control functions/services associated with one or more controllable devices such as the controllable device 210 (e.g., a garage door opening device));  As constructed there are one or more commands that will not require authentication, based on the statement in Athias that certain voice inputs such as voice inputs relating to a purchase, a security setting, access to a system/device etc. may require additional verification/authentication; thus some “first” requests will not require authentication and some requests will require authentication.  Thus such concepts can be combined to the teachings of Kim in view of Vijayvergia and lead to a predictable result.  Therefore the examiner finds this argument moot and/or not persuasive in light of the newly presented amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15; claim(s) 1, 8, and 15 recites the limitation "the user activity" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-5, 7, 9-12, 14, 16-18 and 20; claims 2-5, 7, 9-12, 14, 16-18 and 20 are dependent on claim 1 or claim 8 or claim 15, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claims.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093304 A1) in view of Vijayvergia et al. (US 10,354,653 B1) and Athias (US 2019/0228780 A1).

Regarding Claim 1;
Kim discloses system for multi-channel authentication ([0024] and [0030] and [0039]), the system comprising: 
(FIG. 2 – Memory); 
at least one communication device (FIG. 2 – Communication Subsystem); 
at least one processing device operatively coupled to the at least one memory device and the at least one communication device (FIG. 2 – Processors, Memory Interface/Memory and Peripherals Interface/Communication Subsystem), wherein executing the computer-readable program code is configured to cause the at least one processing device to: 
provide a multi-channel resource application on a user device associated with a user, wherein the multi-channel resource application is configured to present a central user interface on a display device of the user device ([0016] and [0030] - In various examples, virtual assistant client module 264 can be capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., I/O subsystem 240, audio subsystem 226, or the like) of user device 102. Virtual assistant client module 264 can also be capable of providing output in audio (e.g., speech output), visual, and/or tactile forms. For example, output can be provided as voice, sound, alerts, text messages, menus, graphics, videos, animations, vibrations, and/or combinations of two or more of the above. During operation, virtual assistant client module 264 can communicate with the virtual assistant server using communication subsystem 224);
receive a voice request from the user to complete [a] user activity, wherein the voice request comprises voice data received via the user device or one or more auxiliary user devices ([0036] - In some examples, a user device (e.g., user device 102) can receive the audio input including user speech via a microphone (e.g., microphone 230). The microphone can convert the audio input into an analog or digital representation, and provide audio data representing the audio input to one or more processors (e.g., processor(s) 204) of the user device and [0037] - The trigger phrase can include any desired set of one or more predetermined words, such as "Hey Siri." The trigger phrase can be used to activate the virtual assistant and signal to the virtual assistant that a user input, such as a request, command, or the like, will be subsequently provided. For example, a user may utter the trigger phrase "Hey Siri," followed by the command "Call Mom," to activate the virtual assistant and request that the virtual assistant initiate a phone call to the phone number associated with "Mom" in the user's contact list);
...
access an identification database comprising previously stored voice print data for the user ([0038] – In block 305, the user device can generate a speaker profile, selectively perform speaker recognition using the speaker profile, and selectively activate the virtual assistant in response to positively identifying the speaker using speaker recognition);
analyze the voice data of the voice request and compare the voice data against the voice print data for the user ([0038] – In block 305, the user device can generate a speaker profile, selectively perform speaker recognition using the speaker profile, and selectively activate the virtual assistant in response to positively identifying the speaker using speaker recognition); 
attempt determine a match between the voice data and the voice print data for the user ([0038] -  Speaker recognition can be performed using the voice prints of a speaker profile by comparing an audio input containing user speech with the voice prints in the speaker profile and [0048] – matches the voice prints);
determining that the voice data and the voice data for the user cannot be matched... ([0054]-[0055] - If it is instead determined that the audio input matches a greater number or percentage of voice prints from the alternate speaker profile(s) than a number or percentage of voice prints from the speaker profile, it can be determined that the speaker of the utterance contained in the audio input is not the predetermined user represented by the speaker profile. After completing block 508, the user device can return to block 302 of process 300 without activating the virtual assistant and without processing subsequently received audio inputs); 
based on the determining that the voice data and the voice print data for the user cannot be matched... ([0054]-[0055] - If it is instead determined that the audio input matches a greater number or percentage of voice prints from the alternate speaker profile(s) than a number or percentage of voice prints from the speaker profile, it can be determined that the speaker of the utterance contained in the audio input is not the predetermined user represented by the speaker profile. After completing block 508, the user device can return to block 302 of process 300 without activating the virtual assistant and without processing subsequently received audio inputs)
revert to [modify or update the speaker profile with newly received speech] ([0055] - Additionally, process 500 can be used to modify or update the speaker profile with newly received speech from the user's natural interaction with the virtual assistant to update the speaker profile);
authorize completion of ... user activity based on verifying the identity of the user ([0037] - The trigger phrase can include any desired set of one or more predetermined words, such as "Hey Siri." The trigger phrase can be used to activate the virtual assistant and signal to the virtual assistant that a user input, such as a request, command, or the like, will be subsequently provided. For example, a user may utter the trigger phrase "Hey Siri," followed by the command "Call Mom," to activate the virtual assistant and request that the virtual assistant initiate a phone call to the phone number associated with "Mom" in the user's contact list and [0051] - At block 506, the virtual assistant can be activated and subsequently received audio input can be processed in a manner similar or identical to block 404 of process 400. After completing block 506, the user device can return to block 302 of process 300.).
While Kim discloses performing an action (i.e., modify or update), after a voice data and voice print data for the user cannot be matched, see [0055], Kim fails to explicit disclose [concepts of] 
	receive a voice request from the user to complete an initial user activity....
respond to the voice request from the user to complete the initial user activity; 
receive a secondary voice request during a single device session from the user to complete a subsequent user activity, wherein the secondary voice request comprises voice data received via the user device or one or more auxiliary user devices, and wherein the subsequent user activity is a transaction or purchase; 
determine that the secondary voice request requires a different level of authentication as compared to the first voice request, based on the subsequent user activity being the transaction or purchase;
... based on the subsequent user activity being the transaction or purchase, determine that secondary authentication is required;
... a secondary authentication via one or more auxiliary devices; 
transmit a request for secondary authentication via the user device;
 receive secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode;
verify the identity of the user based on the secondary authentication data.


receive a voice request from the user to complete an initial user activity, [wherein the voice request comprises voice data received via the user device one or more auxiliary devices]  (Vijayvergia, Abstract - Techniques are described for cooperative delegation of request processing by digital assistants (DAs) in a computing environment. An initial request (e.g., voice command) may be received by a first DA, and a communication session may be initiated during which the first DA handles the initial request and/or subsequent requests and col. 3, lines 55-61 - A DA may be configured to process requests that are provided by the user as voice commands and col. 4, lines 55-col. 5, lines 9 - For example, a DA may receive a request for information and may handle the request by retrieving the information from a local, or remote, data source, and providing the information as output to the user);
respond to the voice request from the user to complete the initial user activity (Vijayvergia, Abstract - Techniques are described for cooperative delegation of request processing by digital assistants (DAs) in a computing environment. An initial request (e.g., voice command) may be received by a first DA, and a communication session may be initiated during which the first DA handles the initial request and/or subsequent requests and col. 3, lines 55-61 - A DA may be configured to process requests that are provided by the user as voice commands and col. 4, lines 55-col. 5, lines 9 - For example, a DA may receive a request for information and may handle the request by retrieving the information from a local, or remote, data source, and providing the information as output to the user);
receive a secondary voice request during a single device session from the user to complete a subsequent user activity  (Vijayvergia, Abstract - Techniques are described for cooperative delegation of request processing by digital assistants (DAs) in a computing environment. An initial request (e.g., voice command) may be received by a first DA, and a communication session may be initiated during which the first DA handles the initial request and/or subsequent requests and col. 3, lines 55-61 - A DA may be configured to process requests that are provided by the user as voice commands and col. 4, lines 55-col. 5, lines 9 - For example, a DA may receive a request for information and may handle the request by retrieving the information from a local, or remote, data source, and providing the information as output to the user.. a DA may receive a request for a particular action or set of actions to be performed, such as a transaction to transfer funds, make a purchase, or some other transaction. The DA may handle such a request by performing the requested action(s) and col. 15, lines 7-11);
[completion of the [subsequent] user activity] (Vijayvergia, Abstract - Techniques are described for cooperative delegation of request processing by digital assistants (DAs) in a computing environment. An initial request (e.g., voice command) may be received by a first DA, and a communication session may be initiated during which the first DA handles the initial request and/or subsequent requests and col. 3, lines 55-61 - A DA may be configured to process requests that are provided by the user as voice commands and col. 4, lines 55-col. 5, lines 9 - For example, a DA may receive a request for information and may handle the request by retrieving the information from a local, or remote, data source, and providing the information as output to the user.. a DA may receive a request for a particular action or set of actions to be performed, such as a transaction to transfer funds, make a purchase, or some other transaction. The DA may handle such a request by performing the requested action(s) and col. 15, lines 22-11)).
; [completion of the [subsequent] user activity].
One would have been motivated to combine the teachings of Vijayvergia to Kim to do so as it provides / allows a conversation between the user and any appropriate number of DA(s) handling the user's various requests for information and/or actions to be performed (Vijayvergia, col. 15, lines 7-11)
Further, in an analogous art, Athias teaches 
receive a ... voice request... from the user to complete a ... user activity, wherein the ... voice request comprises voice data received via the user device or one or more auxiliary user devices, and wherein the ... user activity is a transaction or purchase (Athias, [0049] - For example, certain voice inputs such as voice inputs relating to a purchase, a security setting, access to a system/device etc. may require additional verification/authentication. The voice enabled device 204 can determine whether the voice input comprises a command and/or phrase that require additional user verification/authentication by performing speech-to-text operations that translate spoken words (e.g., the voice input) into text, other characters, or commands (e.g., operational commands) and [0051] - The cloud-based device 206 can determine one or more operational commands from the voice input. The one or more operational commands (e.g., “open garage”) can control functions/services associated with one or more controllable devices such as the controllable device 210 (e.g., a garage door opening device));
determine that the ... voice request requires a different level of authentication as compared to [“a first”] voice request, based on the ... user activity being the transaction or purchase (Athias, [0049] - For example, certain voice inputs such as voice inputs relating to a purchase, a security setting, access to a system/device etc. may require additional verification/authentication. The voice enabled device 204 can determine whether the voice input comprises a command and/or phrase that require additional user verification/authentication by performing speech-to-text operations that translate spoken words (e.g., the voice input) into text, other characters, or commands (e.g., operational commands) and [0051] - The cloud-based device 206 can determine one or more operational commands from the voice input. The one or more operational commands (e.g., “open garage”) can control functions/services associated with one or more controllable devices such as the controllable device 210 (e.g., a garage door opening device));  As constructed there are one or more commands that will not require authentication, based on the statement in Athias that certain voice inputs such as voice inputs relating to a purchase, a security setting, access to a system/device etc. may require additional verification/authentication; thus some “first” requests will not require authentication and some requests will require authentication.
...and based on the subsequent user activity being the transaction or purchase, determine that secondary authentication is required (Athias, [0049] - For example, certain voice inputs such as voice inputs relating to a purchase, a security setting, access to a system/device etc. may require additional verification/authentication. The voice enabled device 204 can determine whether the voice input comprises a command and/or phrase that require additional user verification/authentication by performing speech-to-text operations that translate spoken words (e.g., the voice input) into text, other characters, or commands (e.g., operational commands) and [0051] - The cloud-based device 206 can determine one or more operational commands from the voice input. The one or more operational commands (e.g., “open garage”) can control functions/services associated with one or more controllable devices such as the controllable device 210 (e.g., a garage door opening device));  
... a secondary authentication via one or more auxiliary devices (Athias, [0038] and [0053]-[0054] – secondary... user verification);
 transmit a request for secondary authentication via the user device (Athias, [0038] – establish a communication session with the user device);
 receive secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode (Athias, [0038] and [0053]-[0054] – fingerprint scan); 
verify the identity of the user based on the secondary authentication data (Athias, [0038] and [0055]- is verified/authenticated); and 
authorize completion of [the] user activity based on verifying the identity of the user (Athias, [0038] and [0057] – execute the operational command);
It would have been obvious to one of ordinary still in the art to before the effective filing date of the invention include in the receiving and responding of an initial and subsequent commands as taught by  Kin in view of Vijayvergia the ability to have secondary authentication be required for certain types of commands, see above, since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

Regarding Claim 2;
Kim and Vijayvergia and Athias disclose the system to Claim 1.
Kim further discloses wherein the previously stored voice print data for the user is generated by: receiving a voice print sample from the user via the user device or one or more auxiliary user devices ([0044] - In some examples, the profile building mode represented by block 308 and process 400 can continue to be selected until a sufficient number of voice prints are generated for the speaker profile. As mentioned above, this can be 1, 5, 10, or any other desired number of voice prints. Thus, blocks 302, 304, 306, and 308 (e.g., process 400) can repeatedly be performed until the speaker profile includes this number of voice prints); generating the voice print profile data for the user ([0044] - In some examples, the profile building mode represented by block 308 and process 400 can continue to be selected until a sufficient number of voice prints are generated for the speaker profile. As mentioned above, this can be 1, 5, 10, or any other desired number of voice prints. Thus, blocks 302, 304, 306, and 308 (e.g., process 400) can repeatedly be performed until the speaker profile includes this number of voice prints)
Athias further teaches wherein the previously stored voice print data for the user is generated by: receiving a voice print sample from the user via the user device or one or more auxiliary user devices (Athias, [0033] - The voice recognition module 102 can identify and store (e.g., via storage module 103) voice characteristics. For example, the voice recognition module 102 can identify and store voice characteristics whenever the voice enabled device 100 is in a "learn" or "discovery" mode, during an initial setup of the voice enabled device 100, based to repeated use of the voice enabled device 100, combinations thereof, and the like. Voice characteristics can be combined and together can represent a voice print. A voice print can be associated with a particular user and stored as a profile (e.g., user profile)); requesting secondary authentication data from the user to verify user identity (Athias, [0033] - The profile can be associated with one or more user devices, such as the user device 110 and [0038] - To further verify and/or authenticate the voice input as being associated with an individual suspected to be providing the voice input, the voice enabled device 100 can establish a communication session with the user device 110 over a network 105 via a communication module 107 and ... For example, the user device 110 can request an input from a user of the user device 110 to determine that the user is the individual suspected to be providing the voice input. The user device 110 can request a biometric input (e.g., fingerprint, iris scan, facial recognition, etc.), a passcode, an authenticated message reply, combinations thereof, and the like from the user to determine that the user is the individual suspected to be providing the voice input); and generating the voice print profile data for the user (Athias, [0033] - The voice recognition module 102 can identify and store (e.g., via storage module 103) voice characteristics. For example, the voice recognition module 102 can identify and store voice characteristics whenever the voice enabled device 100 is in a "learn" or "discovery" mode, during an initial setup of the voice enabled device 100, based to repeated use of the voice enabled device 100, combinations thereof, and the like. Voice characteristics can be combined and together can represent a voice print. A voice print can be associated with a particular user and stored as a profile (e.g., user profile)).

Regarding Claim 3;
Kim and Vijayvergia and Athias disclose the system to Claim 2.
Athias further teaches wherein the secondary authentication data comprises biometric authentication data ([0038] - For example, the user device 110 can request an input from a user of the user device 110 to determine that the user is the individual suspected to be providing the voice input. The user device 110 can request a biometric input (e.g., fingerprint, iris scan, facial recognition, etc.), a passcode, an authenticated message reply, combinations thereof, and the like from the user to determine that the user is the individual suspected to be providing the voice input).

Regarding Claim 4;
Kim and Vijayvergia and Athias disclose the system to Claim 1.
Athias further teaches wherein the voice print data for the user comprises patterns in speech, dialect, pitch, and tonality of the voice of the user ([0033] - The voice recognition module 102 can process the voice input by analyzing one or more voice characteristics associated with the voice input. Voice characteristics can comprise frequency, duration, decibel level (i.e., pitch/tonality), amplitude, tone (i.e., pitch/tonality),, inflection (i.e., pattern), rate of speech, volume of speech (i.e., pitch/tonality), specific phrases (i.e., dialect) and/or any or such characteristic associated with a voice input (i.e., as reasonably constructed includes patterns in speech, dialect, pitch, and tonality of the user's voice) . The voice recognition module 102 can identify and store (e.g., via storage module 103) voice characteristics. For example, the voice recognition module 102 can identify and store voice characteristics whenever the voice enabled device 100 is in a "learn" or "discovery" mode, during an initial setup of the voice enabled device 100, based to repeated use of the voice enabled device 100, combinations thereof, and the like. Voice characteristics can be combined and together can represent a voice print. A voice print can be associated with a particular user and stored as a profile (e.g., user profile)).

Regarding Claim 7;
Kim and Vijayvergia and Athias disclose the system to Claim 1.
	Athias further teaches wherein the voice request from the user to complete a user activity and the secondary authentication data are received via different communication channels or different devices (FIG. 2 – voice enabled device and user device).

Regarding Claim(s) 8-11 and 14; claim(s) 8-11, and 14 is/are directed to a/an program product associated with the system claimed in claim(s) 1-4 and 7. Claim(s) 8-11 and 14 is/are similar in scope to claim(s) 1-4 and 7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15-18 and 20; claim(s) 15-18 and 20 is/are directed to a/an method associated with the system claimed in claim(s) 1-4 and 7. Claim(s) 15-18 and 20 is/are similar in scope to claim(s) 1-4 and 7, and is/are therefore rejected under similar rationale.





Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093304 A1) in view of Vijayvergia et al. (US 10,354,653 B1) and Athias (US 2019/0228780 A1) and further in view of Kesharaju et al. (US 10,650,824 B1).

Regarding Claim 5;
Kim and Vijayvergia and Athias disclose the system to Claim 1.
	Vijayvergia teaches concepts of a subsequent user activity (Vijayvergia, Abstract - Techniques are described for cooperative delegation of request processing by digital assistants (DAs) in a computing environment. An initial request (e.g., voice command) may be received by a first DA, and a communication session may be initiated during which the first DA handles the initial request and/or subsequent requests and col. 3, lines 55-61 - A DA may be configured to process requests that are provided by the user as voice commands and col. 4, lines 55-col. 5, lines 9 - For example, a DA may receive a request for information and may handle the request by retrieving the information from a local, or remote, data source, and providing the information as output to the user.. a DA may receive a request for a particular action or set of actions to be performed, such as a transaction to transfer funds, make a purchase, or some other transaction. The DA may handle such a request by performing the requested action(s) and col. 15, lines 22-11)).
Kim and Vijayvergia and Athias fails to explicit disclose wherein ...the user activity comprises a resource transfer or resource account action wherein resources are transferred or altered in a user resource account.
Kesharaju teaches wherein the user activity comprises a resource transfer or resource account action wherein resources are transferred or altered in a user resource account (Kesharaju, FIG. 4 - col. 1, lines 30-31 – financial transactions/handling sensitive data financial institutions (i.e., accounts) and col. 2, lines 26-28 – while secure transactions (i.e., placing a stock order)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kesharaju to speaker identification of Kim and Vijayvergia and Athias to include wherein the user activity comprises a resource transfer or resource account action wherein resources are transferred or altered in a user resource account
One would have been motivated to combine the teachings of Kesharaju to Kim and Vijayvergia and Athias to do so as it provides / allows verifying the user’s identity before providing the user access to sensitive content via  virtual assistant (Kesharaju, col. 1, lines 5-13).

Regarding Claim(s) 12 claim(s) 12 is/are directed to a/an program product associated with the system claimed in claim(s) 5. Claim(s) 12 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439